Case 2:19-cv-13765-KM-JBC Document 25 Filed 12/23/19 Page 1 of 3 PageID: 218



                     UNITED STATES DISTRICT COURT
                    FOR THE DISTRICT OF NEW JERSEY


JOSEPH ROZWOOD, individually               2:19-cv-13765-KM-JBC
and on behalf of all similarly situated
individuals,                               Honorable Kevin McNulty, U.S.D.J.
                                           Motion Day: January 21, 2020
                    Plaintiff,
                                          NOTICE OF JOINT MOTION FOR
              vs.
                                          APPROVAL OF FLSA SETTLEMENT
ADP, INC.,

                    Defendant.


             PLEASE TAKE NOTICE that plaintiff Joseph Rozwood and

defendant ADP, LLC, incorrectly named here as ADP, Inc., shall move jointly, by

and through their undersigned attorneys, before the Honorable Kevin McNulty,

U.S.D.J., of the United States District Court for the District of New Jersey, Martin

Luther King Building & U.S. Courthouse, 50 Walnut Street, Newark, New Jersey

07102, on January 21, 2020, at 10:00 a.m., or as soon thereafter as the Court may

schedule, for an order approving the settlement of plaintiff’s individual claim for

violations of the Fair Labor Standards Act in the above-captioned action.

             PLEASE FURTHER TAKE NOTICE that, in support of this joint

motion, the parties shall rely upon the accompanying Memorandum of Law and

copy of the parties’ proposed Settlement Agreement with Mutual Releases.
Case 2:19-cv-13765-KM-JBC Document 25 Filed 12/23/19 Page 2 of 3 PageID: 219



            PLEASE TAKE FURTHER NOTICE that a proposed form of

order is submitted herewith.

Dated: December 23, 2019
ANAPOL WEISS                             KELLEY DRYE & WARREN LLP

By:    /s/ Thomas Anapol                 By:    /s/ William S. Gyves
       Thomas Anapol                            William S. Gyves
1040 N. Kings Highway, Suite 304         Robert N. Ward
Cherry Hill, New Jersey 08034            One Jefferson Road
Tel: (215) 735-1130                      Parsippany, New Jersey 07054
Fax: (215) 875-7707                      Tel: (973) 503-5900
tanapol@anapolweiss.com                  Fax: (973) 503-5950
                                         wgyves@kelleydrye.com
Jacob R. Rusch                           rward@kelleydrye.com
(Admitted pro hac vice)                  Attorneys for Defendant
JOHNSON BECKER, PLLC
444 Cedar Street, Suite 1800
Saint Paul, Minnesota 55101
Tel: (612) 436-1838
Fax: (612) 436-1801
jrusch@johnsonbecker.com
Attorneys for Plaintiff




                                     2
Case 2:19-cv-13765-KM-JBC Document 25 Filed 12/23/19 Page 3 of 3 PageID: 220
